DETAILED ACTION
Claims 1 – 8 and 13 - 14 have been presented for examination.  Claims 1, 5 and 14 are currently amended.  Claims 9 – 12 and 15 are cancelled.
This office action is in response to submission of the amendments on 07/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Regarding the rejection under 35 U.S. C § 112(a)
Applicant’s amendments overcome the 112(a) rejection.  Therefore it is withdrawn.

Response to Regarding Rejections under 35 U.S. C § 103
Applicant’s amendments have been fully considered, and they overcome the outstanding rejection.  Therefore, the outstanding prior art rejections are withdrawn.  However a new grounds of rejection is included over Maker in view of Dutton, and further in view of Narasimhan (see Claim Rejections - 35 USC § 103).

Applicant argues: “Claim 1 has been amended herein to amend sections d) and e) of the claim.  In particular, the claim now recites in e) ‘iteratively repeating the equilibrium calculation as a cyclic equilibrium iteration in the second FE mesh of the component prior to carrying out the second production operation simulation of the component’.
As discussed in the specification as filed on page 6, last paragraph and page 7, first paragraph, the present invention aims to improve a chain of production operation simulations of a component, despite different modelling and different FE solvers.
As discussed in the specification as filed on page 3, last paragraph to page 4, first paragraph, when transferring the stress state of the provided first data set to the second FE mesh of the component according to step c) and performing step d), the shape of the component varies in the second FE mesh due to the different mesh densities, FE element types and material models.  This transferring does not involve carrying out a second production operation simulation of the component, for example with a springback simulation.
Step e) is then performed according to the claimed invention prior to carrying out the second production operation simulation of the component. The equilibrium calculation is iteratively repeated for a new applied stress state until a termination criterion of shape variation u < tolerance value epsilon is achieved. Ideally, the shape variation u should be zero prior to carrying out the second production operation simulation of the component so that the shape of the component is identical in both FE meshes. This is however not the case due to the different mesh densities, FE element types and material models.” (italicized emphasis in original) (bold emphasis added)

Applicant appears to argue that a springback simulation after a pressing and/or deep drawing operation is directly analogous to the recited “second production operation simulation”, and therefore the recited “equilibrium calculation” of steps d) and e) are excluded from being performed in connection with a springback simulation.  The broadest reasonable interpretation is discussed in MPEP 2111.  Examiner notes that claims 7 and 8 explicitly recite that the first production operation is a pressing and/or deep drawing operation, and the second production operation is a painting operation.  Indeed, one of ordinary skill in the art would understand that a springback simulation is intimately linked with a pressing and/or deep drawing operation to the extent that they can be viewed as a single production operation (see Narasimhan Page 30, Top the springback prediction is implicitly part of a single sheet metal forming process (a first production operation) “In sheet metal forming, springback deformation is an essential parameter that significantly complicates the design of forming dies. Springback can best be defined as the dimensional change of the formed part from that of the die which occurs from elastic deformations during unloading”).  Indeed, Applicant argues that the aim of the claimed invention is to improve a chain of production operation simulations involving “different modelling and different FE solvers”.  However Maker and Dutton both explicitly teach that a forming operation (i.e. pressing and/or deep drawing) and a springback simulation can be simulated using the same FE solver, which weighs towards the forming and springback simulations being part of a single link in a chain of production operation simulations of a component (Maker Page 2, Top the same LS-DYNA solver is used for both the forming and springback simulation, and they work together seamlessly “In the seamless method, LS-DYNA begins by performing an explicit forming simulation. When the termination time is reached, LS-DYNA automatically and seamlessly switches to the implicit method, and continues with the springback simulation.”) (Dutton Page 3, Bottom “The forming operation was simulated using LS-DYNA; springback was also simulated with LS-DYNA (using the dynamic relaxation method)”).  Assuming arguendo that the springback simulation is necessarily a distinct production operation simulation, apparently as argued by Applicant, the claims do not explicitly exclude intermediate production operation simulations since there is merely imposed an ordering requirement on said production operations (i.e. the first production operation occurs prior in time to the second production operation).  Therefore, the recited “second production operation simulation” can be any later production operation simulation (e.g. the claim 8 painting operation which follows the claim 7 pressing and/or deep drawing operation).  Therefore, Applicant’s arguments are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. shape varying due to different mesh densities, FE element types, or material models) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the steps d) and e) do not explicitly require that the shape variations be from “different mesh densities, FE element types and material models” (see emphasis added in Applicant’s remarks above).  Indeed, step d) merely recites that “the shape of the component varies by a shape variation u > tolerance value epsilon” and step e) merely recites “stress components that the lead to shape variation u are decreased until a termination criterion of shape variation u < tolerance value epsilon is achieved”, where said shape variation could be from stress imbalances after a forming operation (i.e. springback).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “As a consequence of performing feature e ), it is known that the stress state of the first FE simulation of a first production operation of a component results in a specific shape in the first FE mesh and that a new stress state, obtained at the end of the iteration in the second FE mesh, results in almost the same shape of the component in the second FE mesh, as shape variation u < tolerance value.
In other words, the shape of the component resulting from the first FE simulation has been (almost correctly) transferred or handed over to the second FE mesh having different mesh densities, FE element types and material models. Therefore, the new applied stress state in the second FE mesh corresponds substantially or is comparable to the stress state in the first FE mesh, as the component has in the second FE mesh almost the same shape as in the first FE mesh (as discussed on page 12, second paragraph of the specification as originally filed). The new stress state in the second FE mesh still represents the result of the first FE simulation of a first production operation of a component, as the shape variation u resulting from the different mesh geometry in the second FE mesh has been reduced below a tolerance value (ideally to almost zero). The new stress state can then serve as an improved starting point for a further simulation of a production operation of a component in the second FE mesh.“ (italicized emphasis in original) (bold emphasis added)

Applicant appears to argue that the shape of the component in the second FE mesh is within a tolerance of the first FE mesh (i.e. almost zero).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the shapes of the first FE mesh and second FE mesh are within a shape tolerance of each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the claims recite that the shape of the component varies by “a shape variation u > tolerance value eplison”.  Indeed, the “shape variation u” is not limited to being a variation between the shape in the first FE mesh and the shape in the second FE mesh after one or more “equilibrium calculation by using the stress state in the second FE mesh” since it does not explicitly exclude a change in the shape of the second FE mesh itself after each equilibrium calculation (i.e. an equilibrium condition of a springback simulation).  Therefore Applicant’s arguments are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. shape varying due to different mesh densities, FE element types, or material models) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the steps d) and e) do not explicitly require that the shape variations be from “different mesh densities, FE element types and material models” (see emphasis added in Applicant’s remarks above).  Indeed, step d) merely recites that “the shape of the component varies by a shape variation u > tolerance value epsilon” and step e) merely recites “stress components that the lead to shape variation u are decreased until a termination criterion of shape variation u < tolerance value epsilon is achieved”, where said shape variation could be from stress imbalances after a forming operation (i.e. springback).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues that “the new stress state can then serve as an improved starting point for a further simulation of a production operation of a component in the second FE mesh” (see emphasis added in Applicant’s remarks above).  The broadest reasonable interpretation is discussed in MPEP 2111.  Examiner notes that a painting operation simulation (i.e. second production operation) can be negatively impacted by surface defects resulting from a forming operation and/or the poor quality of the component FE mesh (Dutton Page 5 “CAD data is used to create a tool model in order to simulate the first form draw operation, followed by trimming and springback; additional operations such as flanging (with subsequent trimming and springback) may also need to be simulated.  The output from the final springback calculation is then used as the input to the ray-tracing program to reveal the visual impact of surface defects.”, and Page 7 “Distortions in the reflections have also been detected on other parts of the panel not shown in Figure 8 which are due to a mismatch where meshes on two adjoining patches meet with poor surface continuity. This has demonstrated that an extremely high quality model is required to obtain accurate results.”).  Therefore, including a springback simulation after a forming operation simulation reasonably serves as an improved starting point for a further painting operation simulation.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “This is particularly of importance when using a different FE solver for carrying out the second production operation simulation in the second FE mesh at a later stage, for example a springback simulation.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. using a different FE solver for the second production operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, the claims appear to explicitly include using a non-FE solver in combination with the second FE mesh since the “second production operation simulation” can be “a painting operation” which would reasonably utilize a fluid-dynamics solver and/or an optical solver, as contrasted with an FE solver.  Therefore, Applicant’s arguments are not persuasive

Applicant argues: “The Examiner states that Maker teaches iteratively repeating the equilibrium calculation, evidenced by the springback simulation of Figure 3 of Maker, as laid out on in the first bullet point on page 14 of the outstanding Office Action. In other words, the iteration in Maker takes place in connection with or during the second production operation simulation.
However, step e) of the present invention is performed prior to carrying out the second production operation simulation of the component, for example prior to carrying out a springback simulation. In fact, the subject matter of claim 1 is not directed in any form to carrying out the second production operation simulation as such. In contrast, Maker is completely silent about at least feature e) of claim 1. Maker discloses a forming simulation in a first FE mesh followed by a springback simulation in a second FE mesh. For a person skilled in the art it would not have been obvious to arrive at the subject matter of claim 1 based on Maker. Maker neither indicates nor suggests any need or motivation to a person of ordinary skill in the art to perform the limitations of section e)” (bold emphasis added)

Applicant argues that the recited “equilibrium calculation” of steps d) and e) are excluded from being performed in connection with a springback simulation as the second production operation simulation, since the “equilibrium calculation” is explicitly recited as being performed “prior to carrying out the second production operation simulation” (see emphasis added in Applicant’s remarks above).  As discussed in the preceding remarks, the broadest reasonable interpretation of the recited “first production operation simulation” and “second production operation simulation” covers a metal forming/stamping process/operation comprising predicted springback deformations, and a painting operation for the second production operation.  Therefore, the recited “first production operation simulation” reasonably encompasses the forming and springback simulation taught by Maker, which is performed prior to any further production operation simulations (e.g. painting operations).  Therefore, Applicant’s arguments are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, step e) is rejected over Maker in view of Dutton, and further in view of Narasimhan (see Claim Rejections - 35 USC § 103).

Applicant argues: “Turning then to Narasimhan, this document appears to be completely silent on at least feature e). Dutton further teaches a chain of different simulations, but also appears to be completely silent on at least feature e).”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically step e) is rejected over Maker in view of Dutton, and further in view of Narasimhann (see Claim Rejections - 35 USC § 103).

Applicant argues: “Therefore claim 1 is patentable over Maker in view of Narasimhan and further in view of Dutton for at least the reason that the combination of Maker, Narasimhan and Dutton does not disclose or fairly teach the above-mentioned limitation in feature e) of the claim.”

	Examiner respectfully disagrees since claim 1 is taught by Maker in view of Dutton, and further in view of Narasimhan (see Claim Rejections - 35 USC § 103).

	Applicant argues: “Dependent claims 2 - 8, 13 and 14 depend on claim 1 and therefore include the limitations of feature e) in claim 1. Therefore claims 2 - 8, 13 and 14 are patentable over Maker in view of Narasimhan and further in view of Dutton for at least the reason that the combination of Maker, Narasimhan and Dutton does not disclose or fairly teach a the above-mentioned limitation in feature e), as recited by the limitation included in the claim.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 5, it recites “the simulated blank” in “real production of a real blank corresponding to the simulated blank”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 does not recite any “simulated blank”.  The limitation is interpreted as reciting “a simulated blank” for the prior art search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maker et al. “Input Parameters in Springback Simulation using LS-DYNA” (henceforth “Maker”) in view of Dutton et al. “Visualisation of Surface Defects in Sheet Metal Panels” (henceforth “Dutton”), and further in view of Narasimhan et al. “Predicting springback in sheet metal forming: an explicit to implicit sequential solution procedure” (henceforth “Narasimhan”).  Maker, Dutton and Narasimhan are analogous art since they are in the same field of forming parts, and since they solve the same problem of simulating productions operations on a component.

With regard to claim 1, Maker teaches a method comprising:
a) providing a first data set, which describes a Finite Element (FE) simulation result with a stress state of a first FE simulation of a first production operation of a component, wherein a shape of the component results in a first FE mesh (Maker Page 2 “At the end of the forming simulation, LS-DYNA can output a keyword-formatted file named “dynain” containing the deformed mesh, stress, and strain state”, and Page 3 the forming (first production operation) simulation is performed using a mesh and elements (first FE simulation) “Accurate forming simulation requires a very fine mesh over tool radii – typically at least four elements are needed around a ninety-degree radius.”)
b) creating a second FE mesh of the simulated component (Maker Page 3 a coarse mesh (creating a second FE mesh) is used for simulating a springback “much of this mesh refinement can be removed prior to springback analysis without significant loss of springback accuracy. Mesh coarsening is the procedure used in LS-DYNA to automatically combine neighboring elements in flat regions of the mesh … The coarsening procedure is performed at the beginning of a simulation. Coarsening is applied to the input mesh, and then the simulation proceeds using the coarsened mesh.”)
c) transferring the stress state of the provided first data set to the second FE mesh of the component, (Maker Page 1 “Results from the forming simulation provide the starting point for the springback simulation”, and Page 2-3 “The dynain file can be used to perform many follow-on simulations such as springback, trimming, or additional forming.  It can be included into a new LS-DYNA input deck so that each simulation is performed independently … the input deck for springback simulation is easily constructed using the part, section, and material information from the original forming model, and the node, element, and initial stress and strain information from the dynain file”)
d) performing an equilibrium calculation by using the stress state in the second FE mesh, wherein the shape of the component, (Maker Page 7 an equilibrium shape is searched (performing an equilibrium calculation) “The equilibrium search is performed using a Newton-based method.”, and Page 9 based on the initial stress state (using the stress states) results in an applied load, where a load can cause a deformation “The applied load in a springback simulation results from the initial stress in the sheet, which is no longer in equilibrium once the tools have been removed.”)
varies by a shape variation u > tolerance value epsilon, (Maker Figure 3 the first iteration shows a displacement norm which does not meet a stopping threshold dctol (by a shape variation u > tolerance value), where the displacement is from the initial shape based on the initial stress (second deformation differs from the first deformation in the first FE mesh) 
    PNG
    media_image1.png
    431
    600
    media_image1.png
    Greyscale
)
e) iteratively repeating the equilibrium calculation as a cyclic equilibrium iteration in the second FE mesh of the component, until a termination criterion of shape variation u < tolerance value epsilon is achieved, (Maker Figure 3 the implicit springback simulation uses the springback mesh and iterates until equilibrium is reached at iteration 13 (i.e. displacement norm drops below the dctol threshold 1E-03), and Page 7 “During each time step, the nonlinear solver searches iteratively to find static equilibrium”)
f) displaying of the fulfilled condition of u < epsilon (Maker Page 7 the iteration number which satisfies both the displacement and energy threshold is printed on a screen (displaying of the iteration termination condition) “Activate the nonlinear solver print flag nlprint=1 using the *CONTROL_IMPLICIT_SOLUTION keyword, or interactively type “<ctrl-c> nlprint” to see the progress of these iterations appear on the screen.” 
    PNG
    media_image2.png
    228
    761
    media_image2.png
    Greyscale
)

	Maker does not appear to explicitly disclose: that the second FE mesh is associated with a second production operation; and that the equilibrium calculations in the second FE mesh and their repeating are prior to carrying out the second production operation simulation of the component.

	However Dutton teaches:
an FE mesh associated with a second production operation (Dutton Page 5 and Page 4, Bottom the resulting surface from a springback simulation is used in a separate solver to simulate a painting/visualization operation (associated with a second production operation) “the chosen paint finish can have an effect on appearance. After examining results from a range of graphics rendering techniques it became clear that the best way to visualise the defect would be to use a photo-chromatically correct ray-tracing method.… The output from the final springback calculation is then used as the input to the ray-tracing program to reveal the visual impact of surface defects.” 
    PNG
    media_image3.png
    200
    356
    media_image3.png
    Greyscale
, and Page 3, Bottom the springback calculation output used in the ray-tracing program comes from LS-DYNA, where it is implicit that LS-DYNA uses meshes (an FE mesh) “The forming operation was simulated using LS-DYNA; springback was also simulated with LS-DYNA (using the dynamic relaxation method)”)
equilibrium calculations in the FE mesh and their repeating are prior to carrying out the second production operation simulation of a component (Dutton Page 3, Bottom forming and springback are simulated in the same FE solver (a first production operation simulation), where it is implicit that LS-DYNA uses meshes (an FE mesh) “The forming operation was simulated using LS-DYNA; springback was also simulated with LS-DYNA (using the dynamic relaxation method)”, and Page 5, Middle springback simulation (equilibrium calculations in the FE mesh and their repeating) is necessary to more accurately simulate a form draw operation (a first production operation simulation), as an input to a simulated painting operation (prior to carrying out the second production operation simulation) “the chosen paint finish can have an effect on appearance. After examining results from a range of graphics rendering techniques it became clear that the best way to visualise the defect would be to use a photo-chromatically correct ray-tracing method. … CAD data is used to create a tool model in order to simulate the first form draw operation, followed by trimming and springback; additional operations such as flanging (with subsequent trimming and springback) may also need to be simulated.  The output from the final springback calculation is then used as the input to the ray-tracing program to reveal the visual impact of surface defects.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing an explicitly computed forming simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of visualizing a formed blank after springback which is also painted disclosed by Dutton. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the visual effect produced by any defects on the painted component (Dutton Page 2, Bottom "After painting, these defects cause unacceptable visible distortions in the panels which are associated with a low quality product").

Maker in view of Dutton does not appear to explicitly disclose: that a new stress state is applied to the second FE mesh in each cycle of the equilibrium calculation and, in so doing, stress components that lead to shape variations u are decreased.

However Narasimhan teaches:
applying a new stress state to a second FE mesh of a component in each cycle of an equilibrium calculation to reduce stress components which lead to shape variations (Narasimhan Page 38, Middle the movements are due to the residual stress (which lead to shape variations) which is relieved in each iteration (in each cycle, a respectively new stress state is applied to an FE mesh of a component) which results in lower maximum stress (reduce stress components) “As shown, the maximum stress following springback has reduced to 0.578e9 N/m2 from the 0.78e9 N/m2 at the completion of the forming analysis. This reduction in stress clearly indicates that the residual stress, which plays a vital role during springback, is relieved after the forming die is removed”, and Page 36, Middle the springback model is different from the model used for the forming simulation (a second FE mesh of a component) “Before an implicit solution could be obtained, the finite element model described in Section 3 needed to be significantly modified. Since the implicit portion of the analysis was only concerned with springback within the blank, the first modification to the model included removing (unselecting) the top and bottom dies”, and Page 36 after a die forming operation there would be residual stress in the part resulting in a non-equilibrium condition immediately after releasing the part “At the completion of the forming process it is also observed that there are residual bending stresses in the blank. These residual bending stresses play a very important role during springback when the forming pressure is released”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of iteratively reducing internal stresses on formed component during an implicitly computed springback simulation disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narasimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 2, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
wherein after achieving and/or displaying the fulfilled condition of u < epsilon, a second data set is provided, which describes the stress state of the component with the second FE mesh, in which the termination criterion of shape alteration u < tolerance epsilon is achieved (Narasimhan Page 38, Middle and Figure 9 “The Von Mises stress distribution in the sheet metal blank at the completion of the springback analysis is depicted in Fig. 9” 
    PNG
    media_image4.png
    500
    594
    media_image4.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of providing the final stress state disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narasimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 3 and 13, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claims, and further teaches:
determining a simulated blank of the component on the basis of the provided second data set (Narasimhan Page 38, Middle and Figure 9 the final deformed geometry of the blank after springback is determined “The Von Mises stress distribution in the sheet metal blank at the completion of the springback analysis is depicted in Fig. 9” 
    PNG
    media_image4.png
    500
    594
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    627
    media_image5.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of providing the deformed geometry after springback disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narasimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 4, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
simulated forming of a simulated blank of the component (Narasimhan Figure 6 and 3 and Page 33, Bottom the forming uses an explicit finite element model having a known shape from the dies, and the internal stresses are computed after forming “Identical to the actual forming process, the explicit finite element model consisted of the top and bottom dies, as well as the sheet metal blank. The model, which is depicted in Fig. 3, was generated using the commercial software ANSYS/LS-DYNA.” 
    PNG
    media_image6.png
    401
    574
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    260
    604
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of simulating forming of a blank disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narasimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 5, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of one of the preceding claim, and further teaches:
real production of a real blank corresponding to the simulated blank for producing the component in the second production operation (Narasimhan Page 39, Bottom real blanks are produced to validate the simulated results, where the real produced blanks would have springback (for producing the component in the second product operation) “Although utilizing the sequential finite element procedure to predict springback would not completely eliminate multiple prototypes, time and money could be saved if the explicit-to-implicit method could be used to minimize the die iterations to two or three.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of producing a real blank disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to verify the simulation results (Narasimhan Page 39, Bottom).

With regard to claim 6, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
wherein for providing the first data set a scanning and/or reading in of a model of the component takes place (Maker Page 2, Bottom “At the end of the forming simulation, LS-DYNA can output a keyword-formatted file named “dynain” containing the deformed mesh, stress, and strain state … The dynain file can be used to perform many follow-on simulations such as springback, trimming, or additional forming”)

With regard to claim 7, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
wherein the first production operation is a pressing and/or deep drawing operation of materials of the component (Narasimhan Figure 2 a top and bottom die are used to form a blank (pressing operation of materials) 
    PNG
    media_image8.png
    283
    272
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Dutton with the method of simulating a pressing operation disclosed by Narasimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narasimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 8, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
wherein the second production operation is a painting operation of the component (Dutton Page 5, Bottom a part which undergoes a draw and springback prediction (a first production operation) is then visualized, where the visualized part could also be photo-chromatically correct (i.e. painted) (a second production operation) “It is well known in practice that a given size of defect can be acceptable on one panel and not on another and that even the chosen paint finish can have an effect on appearance. After examining results from a range of graphics rendering techniques it became clear that the best way to visualise the defect would be to use a photo-chromatically correct ray-tracing method.” 
    PNG
    media_image9.png
    370
    709
    media_image9.png
    Greyscale
, and Page 7, Bottom shows a Green door which is visualized with a grid overlay to more easily visualize imperfections 
    PNG
    media_image10.png
    373
    591
    media_image10.png
    Greyscale
)

With regard to claim 12, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
wherein the first deformation is obtained with a different FE solver than the second deformation (Maker Page 2, Top the algorithm used for the simulation changes for the second deformation (different FE solver) “In the seamless method, LS-DYNA begins by performing an explicit forming simulation. When the termination time is reached, LS-DYNA automatically and seamlessly switches to the implicit method, and continues with the springback simulation”)

With regard to claim 14, Maker in view of Dutton, and further in view of Narasimhan teaches all the elements of the parent claim, and further teaches:
g) subsequently performing the second production operation simulation of the component in the second FE mesh (Dutton Page 4 a visualization simulation is performed after a springback calculation (i.e. equilibrium calculations and reaching the termination criterion) 
    PNG
    media_image3.png
    200
    356
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing an explicitly computed forming simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of visualizing a formed blank after springback which is also painted disclosed by Dutton. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the visual effect produced by any defects on the painted component (Dutton Page 2, Bottom "After painting, these defects cause unacceptable visible distortions in the panels which are associated with a low quality product").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, F. “Numerical Studies of Residual Stress in Cold Formed Steel Sigma Sections” teaches simulating residual stress in a finite element model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148